NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT


                                 No. 08-4268


                      UNITED STATES OF AMERICA

                                      v.

                             RONAL MURILLO
                              a/k/a "ABEJON"

                                Ronal Murillo,

                                           Appellant


                On Appeal from the United States District Court
                           for the District of New Jersey
                          (D.C. No. 2-05-cv-00700-002)
                District Judge: Honorable Dennis M. Cavanaugh



                  Submitted Under Third Circuit LAR 34.1(a)
                                July 1, 2010

          Before: SLOVITER, BARRY and HARDIMAN, Circuit Judges.

                             (Filed: July 1, 2010)



                           OPINION OF THE COURT




HARDIMAN, Circuit Judge.
       After Ronal Murillo appealed his judgment of sentence, counsel filed a motion to

withdraw pursuant to Anders v. California, 386 U.S. 738 (1967). Although we conclude

that counsel’s Anders brief does not satisfy Third Circuit Local Appellate Rule 109.2(a),

we will grant counsel’s motion to withdraw and dismiss Murillo’s appeal because we lack

jurisdiction.

                                             I.

       Because we write solely for the parties, we recount only the essential facts.

       Following a jury trial, Murillo was convicted of a single count of conspiring to

transfer false identification documents, in violation of 18 U.S.C. § 1028. On appeal, we

affirmed Murillo’s conviction but vacated his sentence and remanded for resentencing.

See United States v. Murillo, 284 F. App’x 982 (3d Cir. 2008) (non-precedential). In

doing so, we noted that “Murillo has served his prison sentence and thus the only

remaining issue is the length of his supervised release term.” Id. at 984.

       On remand, the District Court imposed no supervised release term. Though

Murillo had completed term of incarceration, he was held by the Bureau of Immigration

and Customs Enforcement on an immigration detainer. He was later deported to his

native El Salvador, where he remains.

       Sometime prior to his removal, Murillo filed this appeal. His counsel then moved

to withdraw pursuant to Anders. The Government also filed a motion to dismiss for lack




                                             2
of appellate jurisdiction, arguing that Murillo’s completion of his sentence and

subsequent deportation moots his appeal.1

                                              II.

       When counsel finds a criminal appeal to be “wholly frivolous” despite a

“conscientious examination” of the record, he must advise the Court and request

permission to withdraw. Anders, 386 U.S. at 744. Pursuant to Local Appellate Rule

109.2(a), this request must be accompanied by a brief that “(1) . . . satisf[ies] the court

that counsel has thoroughly examined the record in search of appealable issues, and (2) . .

. explain[s] why the issues are frivolous.” United States v. Youla, 241 F.3d 296, 300 (3d

Cir. 2001). Our review of counsel’s Anders brief is limited. We ask only “(1) whether

counsel adequately fulfilled [Rule 109.2(a)’s] requirements; and (2) whether an

independent review of the record presents any nonfrivolous issues.” Id.

       Here, we are not satisfied that Murillo’s attorney complied with the requirements

of Rule 109.2(a) or Anders. Counsel identifies only two potential issues for appeal. First,

he argues that Murillo’s resentencing comported with Federal Rule of Criminal Procedure

32. Second, he represents that the District Court followed the sentencing procedure of

United States v. Gunter, 462 F.3d 237 (3d Cir. 2006).

       However, counsel offers only a conclusory assessment in support of his claim that

these issues are frivolous. Further complicating matters, counsel’s appendix includes



       1
           The District Court had jurisdiction pursuant to 18 U.S.C. § 3231.

                                               3
only a single page “excerpt” from the resentencing hearing transcript, preventing us from

confirming his cursory evaluation of these claims.

       Additionally, counsel’s argument that the District Court complied with Gunter

simply by asking the parties for objections to Murillo’s pre-sentence investigation report

and by hearing argument on “other sentencing factors” indicates a misunderstanding of

the three-step sentencing procedure we established in that case. See 462 F.3d at 247.

Moreover, counsel’s argument that “the appellate waiver contained in the plea agreement

precludes this appeal” overlooks the fact that his client pleaded not guilty and was tried

and convicted by a jury. For these reasons, we conclude that counsel has not “thoroughly

examined the record in search of appealable issues.” Youla, 241 F.3d at 300.

       Despite these deficiencies, we retain the discretion to allow withdrawal where the

“frivolousness [of the appeal] is patent.” United States v. Marvin, 211 F.3d 778, 781 (3d

Cir. 2000). As the Government explains, Murillo has completed his term of active

incarceration and was given no supervised release on re-sentencing. He was later

deported to El Salvador. Because Murillo can no longer show any “actual injury

traceable to the District Court’s decision that can be redressed by a favorable decision

here[,]” his appeal is moot and we lack jurisdiction to consider it. United States v.

Okereke, 307 F.3d 117, 121 (3d Cir. 2002). Accordingly, we will grant the Government’s

motion to dismiss for lack of jurisdiction and in a separate order grant counsel’s motion to

withdraw.



                                             4